                 Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 1 of 8



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                               UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9                                          SAN JOSE DIVISION
10

11 STRIKE 3 HOLDINGS, LLC,                                  Case Number:
12                          Plaintiff,                      COMPLAINT FOR COPYRIGHT
                                                            INFRINGEMENT - DEMAND FOR JURY
13 vs.                                                      TRIAL
14 JOHN DOE subscriber assigned IP address
   45.30.93.48,
15
                     Defendant.
16

17

18          Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this complaint
19 against Defendant, John Doe subscriber assigned IP address 45.30.93.48 (“Defendant”), and

20 alleges as follows:

21                                                Introduction
22          1.       This is a case about the ongoing and wholesale copyright infringement of
23 Plaintiff’s motion pictures by Defendant, currently known only by an IP address.

24          2.       Plaintiff is the owner of award-winning, critically acclaimed adult motion
25 pictures.

26          3.       Strike 3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and
27 Blacked Raw adult websites and DVDs. With millions of unique visitors to its websites each

28 month, the brands are famous for redefining adult content, creating high-end, artistic, and
                                                        1

                                         Complaint – Demand for Jury Trial
                 Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 2 of 8



 1 performer-inspiring motion pictures produced with a Hollywood style budget and quality.

 2          4.       Defendant is, in a word, stealing these works on a grand scale. Using the
 3 BitTorrent protocol, Defendant is committing rampant and wholesale copyright infringement by

 4 downloading Strike 3’s motion pictures as well as distributing them to others. Defendant did

 5 not infringe just one or two of Strike 3’s motion pictures. Rather, Defendant has been recorded

 6 infringing 45 movies over an extended period of time.

 7          5.       Although Defendant attempted to hide this theft by infringing Plaintiff’s content
 8 anonymously, Defendant’s Internet Service Provider (“ISP”), AT&T U-verse, can identify

 9 Defendant through his or her IP address 45.30.93.48.
10          6.       This is a civil action seeking damages under the United States Copyright Act of
11 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

12                                        Jurisdiction and Venue
13          7.       This Court has subject matter jurisdiction over this action pursuant to
14 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright actions).

15          8.       This Court has personal jurisdiction over Defendant because Defendant used an
16 Internet Protocol address (“IP address”) traced to a physical address located within this District

17 to commit copyright infringement. Therefore: (i) Defendant committed the tortious conduct

18 alleged in this Complaint in this State; (ii) Defendant resides in this State and/or; (iii) Defendant

19 has engaged in substantial – and not isolated – business activity in this State.

20          9.       Plaintiff used IP address geolocation technology by Maxmind Inc. (“Maxmind”),
21 an industry-leading provider of IP address intelligence and online fraud detection tools, to

22 determine that Defendant’s IP address traced to a physical address in this District. Over 5,000

23 companies, along with United States federal and state law enforcement, use Maxmind’s GeoIP

24 data to locate Internet visitors, perform analytics, enforce digital rights, and efficiently route

25 Internet traffic.

26          10.      To ensure that Defendant’s IP address accurately traced to this District, Plaintiff
27 inputted Defendant’s IP address into Maxmind’s GeoIP database twice: first when it learned of

28 the infringement and again, just prior to filing this lawsuit.
                                                      2

                                       Complaint – Demand for Jury Trial
               Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 3 of 8



 1          11.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this District because:
 2 (i) a substantial part of the events or omissions giving rise to the claims occurred in this District;

 3 and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this

 4 State. Additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for

 5 copyright cases) because Defendant or Defendant’s agent resides or may be found in this

 6 District.

 7                                                 Parties
 8          12.     Plaintiff, Strike 3 is a Delaware limited liability company located at 2140 S.
 9 Dupont Hwy, Camden, DE.
10          13.     Plaintiff currently can only identify Defendant by his or her IP address.
11 Defendant’s IP address is 45.30.93.48. Defendant’s name and address can be provided by

12 Defendant’s Internet Service Provider.

13                                         Factual Background
14                                Plaintiff’s Award-Winning Copyrights
15          14.     Strike 3’s subscription-based websites proudly boast a paid subscriber base that
16 is one of the highest of any adult-content sites in the world. Strike 3 also licenses its motion

17 pictures to popular broadcasters and Strike 3’s motion pictures are the number one selling adult

18 DVDs in the United States.

19          15.     Strike 3’s motion pictures and websites have won numerous awards, such as
20 “best cinematography,” “best new studio,” and “adult site of the year.”

21          16.     Strike 3’s motion pictures have had positive global impact, leading more adult
22 studios to invest in better content, higher pay for performers, and to treat each performer with

23 respect and like an artist.

24          17.     Unfortunately, like a large number of other makers of motion picture and
25 television works, Strike 3 is the victim of mass Internet piracy. Often appearing among the

26 most infringed popular entertainment content on torrent websites, Strike 3’s motion pictures are

27 among the most pirated content in the world.

28
                                                      3

                                      Complaint – Demand for Jury Trial
               Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 4 of 8



 1                       Defendant Used the BitTorrent File Distribution Network
 2                                    to Infringe Plaintiff’s Copyrights
 3           18.     BitTorrent is a system designed to quickly distribute large files over the Internet.
 4 Instead of downloading a file, such as a movie, from a single source, BitTorrent users are able

 5 to connect to the computers of other BitTorrent users in order to simultaneously download and

 6 upload pieces of the file from and to other users.

 7           19.     BitTorrent’s popularity stems from the ability of users to directly interact with
 8 each other to distribute a large file without creating a heavy load on any individual source

 9 computer and/or network. It enables Plaintiff’s motion pictures, which are often filmed in state
10 of the art 4kHD, to be transferred quickly and efficiently.

11           20.     To share a movie within the BitTorrent network, a user first uses BitTorrent
12 software to create a .torrent file from the original digital media file. This process breaks the

13 original digital media file down into numerous pieces.

14           21.     The entire movie file being shared has a hash value (i.e., the “File Hash”). A
15 hash value is an alpha-numeric value of a fixed length that uniquely identifies data.

16           22.     Hash values are not arbitrarily assigned to data merely for identification
17 purposes, but rather are the product of a cryptographic algorithm applied to the data itself. As

18 such, while two identical sets of data will produce the same cryptographic hash value, any

19 change to the underlying data – no matter how small – will change the cryptographic hash value

20 that correlates to it.

21           23.     To find and re-assemble the pieces of the digital media file, i.e., to download the
22 file using BitTorrent, a user must obtain the .torrent file for the specific file that has been broken

23 down into pieces.

24           24.     Each .torrent file contains important metadata with respect to the pieces of the
25 file. When this data is put into the cryptographic algorithm, it results in a hash value called the

26 “Info Hash.”

27           25.     The “Info Hash” is the data that the BitTorrent protocol uses to identify and
28 locate the other pieces of the desired file (in this case, the desired file is the respective file for
                                                        4

                                       Complaint – Demand for Jury Trial
               Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 5 of 8



 1 the infringing motion pictures that are the subject of this action) across the BitTorrent network.

 2           26.     Using the Info Hash in the metadata of a .torrent file, a user may collect all the
 3 pieces of the digital media file that correlates with the specific .torrent file.

 4           27.     Once a user downloads all of the pieces of that digital media file from other
 5 BitTorrent users, the digital media file is automatically reassembled into its original form, ready

 6 for playing.

 7           28.     Plaintiff has developed, owns, and operates an infringement detection system,
 8 named “VXN Scan.”

 9           29.     Using VXN Scan, Plaintiff discovered that Defendant used the BitTorrent file
10 network to illegally download and distribute Plaintiff’s copyrighted motion pictures.

11           30.     To explain, while Defendant was using the BitTorrent file distribution network,
12 VXN Scan established direct TCP/IP connections with Defendant’s IP address.

13           31.     VXN Scan downloaded from Defendant one or more pieces of numerous digital
14 media files.

15           32.     Plaintiff identified these pieces as portions of infringing copies of Strike 3’s
16 motion pictures.

17           33.     To explain, the VXN Scan system first searched for and obtained .torrent files
18 claiming to be infringing copies of Plaintiff’s works, and then downloaded complete copies of

19 the digital media files that correlate to those .torrent files.

20           34.     Plaintiff then compared the completed digital media files to Plaintiff’s
21 copyrighted works to determine whether they are infringing copies of one of Plaintiff’s

22 copyrighted works.

23           35.     The digital media files have been verified to contain a digital copy of a motion
24 picture that is identical (or, alternatively, strikingly similar or substantially similar) to Plaintiff’s

25 corresponding original copyrighted Works.

26           36.     VXN Scan then used the “Info Hash” value, contained within the metadata of the
27 .torrent file correlated with a digital media file that was determined to be identical (or

28 substantially similar) to a copyrighted work, to download a piece (or pieces) of the same digital
                                                        5

                                       Complaint – Demand for Jury Trial
              Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 6 of 8



 1 media file from Defendant using the BitTorrent network.

 2          37.     At no point did VXN Scan upload content to any BitTorrent user. Indeed, it is
 3 incapable of doing so.

 4          38.     The VXN Scan captured transactions from Defendant sharing specific pieces of
 5 45 digital media files that have been determined to be identical (or substantially similar) to a

 6 copyrighted work(s) that Plaintiff owns.

 7          39.     VXN Scan recorded each transaction in a PCAP file.
 8          40.     VXN Scan recorded multiple transactions in this matter.
 9          41.     For each work infringed a single transaction is listed on Exhibit A.
10          42.     For each transaction listed, Exhibit A sets forth the Universal Time Coordinated
11 (UTC) time and date of each transaction, along with (1) the Info Hash value obtained from the

12 metadata of the corresponding .torrent file that formed the basis of the VXN Scan’s request for

13 data, and (2) the File Hash value of the digital media file itself.

14          43.     Exhibit A also sets forth relevant copyright information for each work at issue:
15 the date of publication, the date of registration, and the work’s copyright registration number.

16 In a showing of good faith, Plaintiff has intentionally omitted the title of the work from this

17 public filing due to the adult nature of its content, but can provide a version of Exhibit A

18 containing the works’ titles to the Court or any party upon request.

19          44.     Thus, Defendant downloaded, copied, and distributed Plaintiff’s Works without
20 authorization.

21          45.     Defendant’s infringement was continuous and ongoing.
22          46.     Plaintiff owns the copyrights to the Works and the Works have been registered
23 with the United States Copyright Office.

24          47.     Plaintiff seeks statutory damages, attorneys’ fees, and costs under
25 17 U.S.C. § 501 of the United States Copyright Act.

26                                               COUNT I
27                                   Direct Copyright Infringement
28          48.     The allegations contained in paragraphs 1-47 are hereby re-alleged as if fully set
                                                      6

                                      Complaint – Demand for Jury Trial
              Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 7 of 8



 1 forth herein.

 2          49.     Plaintiff is the owner of the Works, which are each an original work of
 3 authorship.

 4          50.     Defendant copied and distributed the constituent elements of Plaintiff’s Works
 5 using the BitTorrent protocol.

 6          51.     At no point in time did Plaintiff authorize, permit or consent to Defendant’s
 7 copying, distribution, performance and/or display of its Works, expressly or otherwise.

 8          52.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right to:
 9          (A)     Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;
10          (B)     Distribute copies of the Works to the public by sale or other transfer of
11 ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

12          (C)     Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and 501, by
13 showing the Works’ images in any sequence and/or by making the sounds accompanying the

14 Works’ audible and transmitting said performance of the work, by means of a device or process,

15 to members of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

16 definitions of “perform” and “publicly” perform); and

17          (D)     Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and 501, by
18 showing individual images of the works non-sequentially and transmitting said display of the

19 works by means of a device or process to members of the public capable of receiving the

20 display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

21          53.     Defendant’s infringements were committed “willfully” within the meaning of
22 17 U.S.C. § 504(c)(2).

23          WHEREFORE, Plaintiff respectfully requests that the Court:
24          (A)     Permanently enjoin Defendant from continuing to infringe Plaintiff’s
25 copyrighted Works;

26          (B)     Order that Defendant delete and permanently remove the digital media files
27 relating to Plaintiff’s Works from each of the computers under Defendant’s possession, custody

28 or control;
                                                     7

                                      Complaint – Demand for Jury Trial
             Case 5:21-cv-02487-VKD Document 1 Filed 04/06/21 Page 8 of 8



 1         (C)    Order that Defendant delete and permanently remove the infringing copies of the
 2 Works Defendant has on computers under Defendant’s possession, custody or control;

 3         (D)    Award Plaintiff statutory damages per infringed work pursuant to
 4 17 U.S.C. § 504(a) and (c);

 5         (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to
 6 17 U.S.C. § 505; and

 7         (F)    Grant Plaintiff any other and further relief this Court deems just and proper.
 8         DATED this 6th day of April, 2021.
 9                                                Law Offices of Lincoln Bandlow, PC
10                                                s/ Lincoln D. Bandlow
                                                  Lincoln D. Bandlow
11                                                Attorneys for Plaintiff
                                                  Strike 3 Holdings, LLC
12

13                                 DEMAND FOR A JURY TRIAL
14         Plaintiff hereby demands a trial by jury on all issues so triable.
15         DATED this 6th day of April, 2021.
16                                                Law Offices of Lincoln Bandlow, PC
17                                                s/ Lincoln D. Bandlow
                                                  Lincoln D. Bandlow
18                                                Attorneys for Plaintiff
                                                  Strike 3 Holdings, LLC
19

20

21

22

23

24

25

26

27

28
                                                     8

                                     Complaint – Demand for Jury Trial
